Prim, J.
The question for decision here is, whether this thirty thousand dollars due the estate on notes and mortgages, was liable to assessment and taxation under the authority granted to the city council by the act of incorporation. It is claimed that it was not ;• because, it is said that it was not actually within the corporate limits of the city at the time of the assessment and levy of this tax. The act of incorporation provides that the city council shall have power to levy and collect taxes for general corporation purposes, upon all real and personal property actually within the corporation limits of said city,-made taxable by law for county and territorial purposes. (Subdiv. 2, sec. 2, art. 4 of Charter.) Article 6, sec. 4 of the Charter, speaking of the duties of assessors, says he shall make, at a time mentioned, “ a correct list of all the real estate within said city, and the personal estate of all citizens thereof, with the valuation thereof, which he shall certify and return to the city council.” Said list and valuation thereof shall be made in the “ manner prescribed by law for assessing and collecting .county and territorial taxes.”' The State law provides that an executor or administrator “ shall be assessed for the real estate held by him in such representative character, at the full valuation thereof, and for all personal property held by him in his representativa character.” (Sec. 19, p. 895, Code.)
Section 3, page 894 of Code, provides that the terms personal estate shall include, among other things, “ money and gold dust on hand, or on deposit, either within or without this State, all debts due or to become due from solvent debtors, whether on account, contract, note, mortgage or otherwise.” After the removal of John D. Dement from the State to the city of San Francisco, his co-executor, W. C. Johnson, evidently became the sole executor of this estate for any and all purposes, connected with the taxation of the property belong-» ing to it within this State; and, therefore, we think the property of this estate was properly and legally assessed in *330Ms name in Ms representative character of executor. (Sec. 9, p. 895, Code.)
The whole of this thirty thousand dollars was money loaned out, and was a debt or debts due the executors on notes and mortgages; and that W. O. Johnson, who had become the actual and sole executor, had control of them and resided and kept his office within the. corporate limits of the city. While the assessment was being made by the corporate authorities, these notes and mortgages were temporarily deposited outside of the corporation limits, and therefore it is claimed that they were not actually within the city limits ; but we apprehend this could make no difference, as it is the debt that is taxable, and not the notes and mortgages ; they are merely the evidence of or security for the debt or debts due the executor. (16 Cal., 167; 23 Cal., 138.)
We are aware it has been held in a number of State's, that personal property of a' visible and tangible character may have another situs than that of the residence of the owner for the purposes of taxation; yet it' seems to have been universally held, that property of the invisible and intangible character, such as debts due, choses in action, «fee., is, and must necessarily, from the nature of the property, be with the person of the owner. Then, W. C. Johnson being the sole acting executor, and the legal owner of the debts due this estate, and his residence and place of business being witMn the corporate limits of this city, we hold that this $30,000 is personal estate actuall/y within the corporate limits •of the city, within the meaning of the words of the charter, .and therefore hable to assessment and taxation for general corporate purposes.
Judgment is affirmed.